                           UNITED ST ATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE


UNITED STATES OF AMERICA                                     )
                                                             )
      v.                                                     )       2:18-CR-140
                                                             )       JUDGE GREER
ANDREW ASSAD,                                                )
PETER BOLOS,                                                 )
MICHAEL PALSO,                                               )
SYNERGY PHARMACY SERVICES INC.,                              )
PRECISION PHARMACY MANAGEMENT LLC,                           )
LARRY EVERETT SMITH,                                         )
ALPHA-OMEGA PHARMACY LLC,                                    )
GERMAINE PHARMACY INC.,                                      )
ERX CONSULTANTS LLC                                          )
  dba ZOETIC PHARMACY,                                       )
TANITH ENTERPRISES LLC                                       )
  dba MEDVEST MANAGEMENT SERVICES,                           )
     and                                                     )
ULD WHOLESALE GROUP LLC                                      )


                                     UNSEALING ORDER

       Upon Motion of the United States Attorney and it appearing that the reasons for sealing

all documents in this matter no longer exist, it is hereby ORDERED that the Clerk unseal the

above-styled case and all documents heretofore filed in this case.

       ENTERED this 11th day of October, 2018
